Citation Nr: 0909565	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine from November 
9, 2004, to October 4, 2006, and an initial rating in excess 
of 40 percent from October 5, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in July 2008 for 
further development. 


FINDINGS OF FACT

1.  For the period prior to October 5, 2006, the Veteran's 
service-connected low back disorder was manifested by 
thoracolumbar forward flexion limited to 30 degrees or less, 
but not by unfavorable ankylosis of the entire thoracolumbar 
spine, or by incapacitating episodes of intervertebral disc 
syndrome or significant neurologic impairment.

2.  For the period from October 5, 2006, the Veteran's 
service-connected low back disorder is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine, or 
by incapacitating episodes of intervertebral disc syndrome or 
significant neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for 
degenerative disc disease of the lumbar spine have been met 
for the period from November 9, 2004 to October 4, 2006.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2008). 

2.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period from October 5, 2006 have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for low back disability, VA provided the 
Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in a November 2004 correspondence, 
except as to notice of the information and evidence necessary 
to substantiate the initial rating and the effective date to 
be assigned a grant of service connection in the event his 
low back disability claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Once, however, his claim was substantiated through the grant 
of service connection and he was assigned an initial 
disability rating and effective date for the grant of service 
connection, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the Veteran's 
disagreement with the initial rating assigned.  The record 
reflects that the Veteran did receive the notice to which he 
is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the Veteran was provided with the missing 
notice in June 2006 and August 2006 communications.  The RO 
last readjudicated the claim in a January 2009 supplemental 
statement of the case.  The Board also notes that the Veteran 
was advised in the statement of the case of the criteria 
relevant to establishing a higher evaluation for his low back 
disorder.  Neither the Veteran nor his representative has 
alleged prejudice from the failure to provide preadjudicatory 
notice as to the initial rating and/or effective date 
assigned.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(clarifying that prejudice is not presumed from the failure 
to provide preadjudicatory notice of a downstream element 
where the underlying claim for service connection has been 
substantiated).  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.  In any event, 
he was provided with responsive notice in a September 2008 
communication.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself, 
except as discussed below.  38 U.S.C.A. § 5103A. The RO has 
obtained the decision pertaining to the Veteran's Social 
Security Administration (SSA) disability claim as well as VA 
medical records for the Veteran.  The Veteran has reported 
that only VA medical records were used by SSA in deciding his 
disability claim in October 2005.

The Board notes that the July 2008 remand requested that the 
RO contact the Veteran and request him to clarify whether the 
emergency rooms he purportedly visited for his back problems 
in January and March 2005 were at VA or private facilities; 
that the RO contact the Veteran and request that he submit or 
authorize VA to obtain records from Dr. Russell and the 
Azalea Clinic; and requested that the RO obtain the report of 
a Magnetic Resonance Imaging (MRI) study purportedly 
completed in December 2006 or January 2007 at the Dallas, 
Texas, VA Medical Center.  

The record reflects that the RO thereafter sent the Veteran a 
correspondence in September 2008 requesting that he clarify 
the location of the referenced emergency rooms, and 
requesting that he submit or authorize VA to obtain records 
from Dr. Russell and the Azalea Clinic.  The Veteran never 
provided VA with the referenced information or authorization.  
He did indicate in a communication dated in January 2009 that 
he would be submitting additional evidence within 60 days of 
the January 2009 supplemental statement of the case, but no 
further communication or evidence was thereafter received 
from him or any representative.

With respect to the MRI report, the record reflects that the 
RO requested and received treatment records for the Veteran 
from the Dallas facility covering the period from 1998 to 
August 2008.  Those records did not contain an MRI study of 
the Veteran's lower back, but rather of his cervical spine.  
The records do not suggest that an MRI of the Veteran's spine 
was performed in 2006 or 2007.

In short, the Veteran has not identified the emergency rooms 
he purportedly visited in 2005 for his back disorder, and has 
not submitted or authorized VA to obtain records from Dr. 
Russell or the Azalea Clinic.  VA has obtained all records in 
the possession of the Dallas VA Medical Center, including the 
reports of any diagnostic studies performed between 1998 and 
2008.  Given the lack of cooperation from the Veteran 
regarding the private medical records, the Board finds that 
VA's duty to assist him in obtaining those records has been 
fulfilled.  Given that the Dallas VA facility has provided 
the reports of all diagnostic studies for 2006 and 2007, the 
Board finds that further efforts at obtaining the report of 
the lumbar MRI the Veteran claims to have undergone in 
December 2006 or January 2007 would be futile.

The record reflects that the veteran has been examined on 
several occasions in connection with his appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the Veteran's period of service 
ended in October 1977.  Service connection for low back 
disability, characterized as degenerative disc disease of the 
lumbar spine, was granted in January 2006, with an assigned 
10 percent evaluation effective November 9, 2004.  In May 
2007, the RO increased the evaluation assigned the disorder 
to 40 percent, effective October 5, 2006.  This evaluation 
has remained in effect since that time.

Service treatment records document treatment for lower back 
soreness with painful range of motion.  The Veteran 
demonstrated normal gait and posture, without neurologic 
deficits.  X-ray studies of the back were negative for 
abnormalities.

VA and private treatment records covering the period from 
1998 to August 2008 show that his complaints included left 
leg sciatica and numbness in both feet.  Neurologic 
examination was consistently negative for pertinent 
abnormalities of the back or lower extremities, including as 
to sensation in the feet.  His treating clinicians did not 
feel he had radiculopathy.  The records show that on several 
occasions, the Veteran requested an increase in his pain 
medications because of his back disorder.  The Veteran did 
not use assistive devices.  A Magnetic Resonance Imaging 
study in January 2001 showed mild straightening of the lumbar 
spine, disc bulging and protrusion, and borderline central 
spinal canal stenosis.  MRI studies in April 2002 and 
December 2004 revealed mild disc bulges without canal 
stenosis or neuroforaminal stenosis; mild facet joint and 
ligament hypertrophy was also present.  The Veteran exhibited 
poor posture and kyphosis to examination.  The records 
document treatment for various other disorders, including 
obesity, psychiatric disability and diabetes mellitus.  The 
records show he lost weight after recently undergoing a 
gastric banding procedure.

The Veteran attended a VA examination in July 2005.  He 
reported that he stopped working in 1999 on account of his 
back and knee problems; the examiner indicated that he 
believed the Veteran's somatization, obesity, and 
deconditioning actually played the major role in the decision 
to stop working.  The examiner noted that the Veteran was on 
pain management because of somatization, obesity, and 
deconditioning.  The examiner noted that the Veteran did not 
use any assistive devices, and that no radiation or 
radiculitis was present.  Deep tendon reflexes were absent, 
but the examiner concluded that their absence was non-
diagnostic in the Veteran's case, and observed that straight 
leg raise testing was negative.  The Veteran did not report 
any incapacitating episodes in regards to his back.  The 
Veteran demonstrated kyphosis deformity of the thoracic 
spine.  He also demonstrated guarding, and the examiner 
indicated that the Veteran likely had muscle spasms, but that 
the obesity prevented palpation to confirm that symptom.  
Range of thoracolumbar motion testing disclosed forward 
flexion to 10 degrees; backward extension to 2 degrees; 
lateral flexion to 10 degrees, bilaterally; and rotation to 
15 degrees, bilaterally.  The examiner noted that the limited 
motion was affected by higher-grade guarding, and was open to 
considerable question; he also indicated that stiffness and 
deconditioning played roles in the limited motion.  The 
examiner indicated that there would be additional limitation 
of motion with repetitive use, but that the Veteran did not 
experience flare ups.  There was no objective evidence of 
painful motion, spasm, or tenderness as affecting the back in 
particular; rather, he demonstrated pain and global weakness 
due to voluntary deconditioning and obesity.  The examiner 
diagnosed the Veteran as having degenerative disc disease of 
the lumbar spine, and degenerated facet and ligamentum flavum 
hypertrophy.  He concluded that the Veteran's current 
problems of an abnormal anatomy and disc and joint structures 
were less important than his somatization, obesity, and 
deconditioning.

In a December 2005 clarification, the July 2005 VA examiner 
explained that the Veteran likely had some paraspinous spasm, 
but that obesity prevented palpation.  He also explained that 
the Veteran's kyphosis was too severe to be attributable to 
guarding or spasm; he explained that it was instead due to 
the Veteran's poor posture and to osteoarthritis.  He noted 
that the Veteran had demonstrated guarding and an antalgic 
gait, and reiterated that the evidence suggested the Veteran 
did not have radiculitis; rather, the Veteran's status was 
due to deconditioning.  He explained that the Veteran had no 
particular radiation of pain to the buttocks or lower 
extremities, and clarified that the Veteran evidenced no 
neurologic impairment at the July 2005 examination.  The 
examiner concluded that the primary reason for the Veteran's 
limited motion was the osteoarthritis afflicting the lumbar 
and thoracic spines.

In an October 2005 decision, an Administrative Law Judge 
(ALJ) with the Social Security Administration (SSA) 
determined that the Veteran was disabled for SSA purposes on 
account of multiple disorders, including osteoarthritis and 
back disability.  The judge determined that the Veteran had 
not engaged in substantial gainful activity since January 
2001.

In June 2006 statements, Ms. E.L. and M.L. indicated that the 
Veteran experienced back pain which interfered with his 
sleeping and the performance of chores.  Ms. M.L. further 
stated that the back disorder prevented him from steady 
employment.

In a June 2006 statement, Eric Mariano, Ph.D., concluded that 
as a direct result of a psychiatric disorder, the Veteran was 
unable to obtain or maintain gainful employment.

The Veteran attended a VA examination on October 5, 2006.  He 
reported that he was last employed in 1999, where he worked 
on an assembly line.  He explained that he stopped working 
after he was fired while recuperating from a myocardial 
infarction.  The Veteran indicated that he could not do 
chores because of orthopedic pain, and also because of his 
cardiac problems; he explained that the chest pain 
significantly limited his activities.  He reported that his 
back pain occasionally radiated, and was worse with activity.  
The Veteran indicated that he was able to accomplish his 
activities of daily living without assistance.  He stated 
that he had been on self-imposed bed rest up to 35 days in 
the past year due to back pain, and experienced 
incapacitating flare ups of back pain with increased 
limitations on repetitive use.  The Veteran reported that he 
had diabetes mellitus with intermittent tingling in his feet 
and toes.  

Physical examination showed that the Veteran was morbidly 
obese.  He had no limp and used no assistive devices.  There 
was lumbar tenderness without spasm.  He complained of pain 
in all excursions of motion, and exhibited flexion to 20 
degrees, extension to 10 degrees, lateral flexion to 10 
degrees, rotation to the left to 20 degrees, and rotation to 
the right to 10 degrees.  The examiner noted that the Veteran 
had no further loss of motion, weakness, fatigability, or 
incoordination with repetitive motion testing.  The examiner 
concluded that the Veteran was unemployable for a variety of 
reasons, including back pain, coronary artery disease with 
angina, and depression.

At a January 2007 VA examination, physical examination 
revealed that the Veteran was able to dress and undress 
himself.  Neurologic examination was negative for pertinent 
abnormalities.  The report of an October 2007 VA examination 
indicates that no neurologic deficits were present.  The 
Veteran reported occasional radiation of low back pain but 
denied using any assistive devices.

At a November 2007 VA examination, the Veteran demonstrated a 
normal gait.  Neurologic examination was normal, except for 
1+ ankle reflexes.  At a separate November 2007 VA orthopedic 
examination, the Veteran reported radiating lower back pain 
and flare ups twice each month lasting up to 3 days.  He also 
reported sensation disturbances in the right leg.  He denied 
any recent physician-prescribed bed rest, and denied using 
any assistive device.  Physical examination showed that his 
gait was not antalgic, and that he had normal spinal 
curvature.  There was thoracolumbar tenderness without spasm.  
Neurologic examination was entirely negative for any 
abnormalities.  He was able to forward flex to 46 degrees, 
extend to 24 degrees, laterally flex to 20 degrees 
bilaterally, and rotate to 30 degrees bilaterally.  He 
complained of pain throughout each excursion of motion.  With 
repetitive motion testing, flexion was increased by 4 
degrees, extension decreased by 6 degrees, left lateral 
flexion decreased by 2 degrees, and right lateral flexion 
decreased by 4 degrees.  There was no weakness, fatigability, 
or incoordination demonstrated at any point during testing.  
The Veteran was diagnosed as having lumbar degenerative disc 
and facet disease.  The examiner concluded that the Veteran 
was employable for sedentary work.

The Veteran was afforded a VA examination in September 2008.  
His complaints included daily low back pain aggravated by 
activity, with occasional radiation of the pain, and 
occasional right leg numbness.  He denied using any assistive 
devices.  The Veteran denied experiencing additional 
limitation of motion with flare ups.  He also denied 
experiencing incapacitating episodes or any bowel or bladder 
dysfunction.  He reported that the back disorder interfered 
with his daily activities and stated that he was unemployed 
for several reasons, including on account of his back 
disorder.  Physical examination showed that he had a normal 
spinal curvature.  There was no tenderness or deformity.  
Range of thoracolumbar motion testing disclosed forward 
flexion to 50 degrees, extension to 15 degrees, lateral 
flexion to 15 degrees bilaterally, and rotation to 25 degrees 
bilaterally; he demonstrated pain in all excursions of motion 
except for rotation.  Straight leg raise testing was 
positive, but neurologic examination was negative for any 
weakness, foot drop or sensory disturbance.  Deep tendon 
reflexes were 1+, without evidence of muscle atrophy or 
muscle spasm.  The examiner noted that no pertinent weakness, 
fatigue or incoordination was present in the Veteran, and 
that the Veteran experienced no additional loss of motion 
with repetitive use.  The Veteran's gait was normal.  X-ray 
studies showed retrolisthesis of L5 in relation to S1, as 
well as mild osteophytosis at the endplates of L5 and T11.

Analysis

The RO has evaluated the veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc 
syndrome), with a 10 percent evaluation assigned for the 
period from November 9, 2004 to October 4, 2006, and a 40 
percent evaluation assigned for the period from October 5, 
2006.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted where there are 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2008).

Turning first to the period prior to October 5, 2006, the 
Board finds that the Veteran is entitled to a 40 percent 
evaluation for limitation of forward flexion to less than 30 
degrees.  In this regard the July 2005 VA examination 
revealed that the Veteran was able to forward flex only to 10 
degrees.  Although the examiner clearly implied that the 
Veteran's body habitus was in large measure responsible for 
the diminished motion (though he undercut this implication in 
his December 2005 clarification) the Board points out that 
that the thoracolumbar motion demonstrated at the July 2005 
examination was substantially the same as at that shown 
during the October 2006 examination on which the RO based the 
increase to 40 percent.  The Board notes that the September 
2008 VA examination was conducted after the Veteran lost 
substantial weight following a gastric procedure, and that 
forward flexion at that time was to 50 degrees, suggesting 
perhaps that the Veteran's obesity may in fact have accounted 
for some of the restriction in motion.  The Board points out, 
however, that the motion demonstrated at the September 2008 
examination was painful.  Taking into account functional loss 
due to pain, the Board finds that the results of the 
September 2008 examination also support assignment of a 40 
percent evaluation.  See Deluca v. Brown, 5 Vet. App 8 Vet. 
App 202 (1995).  

Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that he is entitled to assignment of a 40 percent 
evaluation for his service-connected low back disability for 
the period prior to October 5, 2006.

With respect to whether the Veteran is entitled to an 
evaluation in excess of 40 percent for the period since 
November 9, 2004, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  The evidence 
clearly shows the thoracolumbar spine retains motion in all 
planes of excursion.  Alternatively, the evidence must show 
incapacitating episodes of IVDS totaling at least 6 weeks 
duration during a 12-month period.  Although the Veteran at 
one point indicated that he imposed on himself a period of 
bedrest totaling 35 days in one year (a period which is less 
than 6 weeks), and indicated that he was treated on an 
emergent basis at least twice for back problems, he has 
consistently denied any physician-prescribed bed rest for 
incapacitating episodes.  The evidence does not show, and the 
veteran does not contend, that he has experienced 
incapacitating episodes of the required length in any 
particular year.

The criteria also require the separate evaluation of any 
neurological condition.  Although the Veteran contends that 
he experiences radiating back pain as well as right foot 
numbness, both his treating and examining physicians have 
consistently noted the absence of any radiculopathy or other 
neurologic impairment associated with the lower back 
disorder.  He demonstrated absent deep tendon reflexes at the 
July 2005 examination, but the examiner indicated that the 
diminished reflexes did not represent a pathology.  He has 
demonstrated slightly diminished reflexes on other 
examinations, but the September 2008 examiner in particular 
noted the absence of any sensory disturbance, atrophy, or 
foot drop.  He denies any bowel or bladder problems.  He has 
not clinically demonstrated any muscle spasm at any point.  
In short, he has virtually no neurologic impairment.  There 
simply is no neurologic condition to separately evaluate.

In sum, the evidence supports assignment of a 40 percent 
evaluation for low back disability for the period from 
November 9, 2004, but not the assignment of an evaluation in 
excess of 40 percent for any period.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has been unemployed for several 
years, and is in receipt of disability payments from the SSA 
in part on account of his back disorder.  Notably, however, 
his examining physicians, and even the SSA administrative law 
judge, have indicated that the lower back disorder is not 
solely responsible for his occupational problems.  Rather, 
the medical opinions on file addressing the relative 
contributions of his disorders to employability indicate that 
the psychiatric disorder itself is sufficiently severe to 
render him unemployable.  The November 2007 examiner 
concluded that he was employable in a sedentary capacity.  
The Board points out that an assigned evaluation of 40 
percent already contemplates a large degree of interference 
with occupational activity.  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  
 
Given the above, the Board finds that the evidence does not 
show marked interference of the low back disability with his 
employment.

In addition, there is no evidence that his low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
is unusual or exceptional.  The Veteran contends he was seen 
at least twice in emergency rooms for lower back problems, 
but the available records do not corroborate his assertions.  
Even if he had been seen twice, the relative infrequency of 
these visits would not justify assignment of an 
extraschedular evaluation.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for low back disability, assigned an effective 
date for the grant of November 9, 2004.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the low back disorder was at 
the 40 percent level, but not higher, for the entire period 
from November 4, 2004.  For the reasons enumerated above, and 
because there is no indication of greater disability than 
that described above during the periods at issue, a higher 
rating is not warranted for any time since the award of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to a 40 percent evaluation for degenerative disc 
disease of the lumbar spine for the period from November 9, 
2004, to October 4, 2006, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine for the period 
from October 5, 2006 is denied. 





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


